Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/18/2021 is acknowledged. 
Claim Objections
Claims 9, 11, 12, 18, and 46 are objected to because of the following informalities: 
Claim 9: “the injected conductive fluid” should read “the 
Claim 11: “an distal edge” (line 3) should read “a distal edge”.
Claim 12: “the distal coiled portion” should read “the 
Claim 18, “the axis of the catheter” (line 3) should read “an axis of the catheter” as this is its first recitation.  
Claim 46: “the distal coiled portion” should read “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip et al. (US 5,103,556) in view of Hoff (US 3,051,862). Filip discloses a system for treating an occlusion (7; fig. 1) within a body lumen comprising an insulated outer sheath (50; col. 3, ll. 64-66), an elongated conductive tube (28/30) mounted within a distal end of the insulated outer sheath (figs. 2,3), an insulated wire (38; insulated by 48; col. 3, ll. 65-col. 4, ll. 10), wherein, when voltage pulses are applied across the insulated wire and the elongated conductive tube, a current is configured to flow from the exposed distal tip of the insulated wire to the elongated conductive tube to generate a plurality of cavitation bubbles as understood by one of ordinary skill in the art (col. 5, ll. 58-col. 6, ll. 30, noting that it is known in the art that EHL probes create sparks at a high temperature that vaporize a small bubble of water, the bubble expanding like a shock wave to fragment occlusion). Filip discloses a distal portion of the insulated wire is within a distal portion of the elongated conductive tube (fig. 2), but fails to disclose that the insulated wire has a helically coiled portion at a distal end of the insulated wire, the coiled portion including an exposed distal tip and positioned within a distal end of the conductive tube.
Hoff, like the prior art of Filip, discloses another spark generator comprising two coaxially arranged electrodes. Like the prior art of Flip, the spark generator comprises an inner electrode comprising an insulated wire (15, insulated by filler 18) and an outer electrode comprising a conductive tube (13). Hoff discloses that the insulated wire (15) has a helically coiled portion (16) at the distal end of the insulated wire, wherein the coiled portion has an exposed distal tip (15’) and is positioned within a distal portion of the elongated conductive tube (13). As taught by Hoff, the coiled region (16) prolongs the life of the device by providing “storage” of the wire to make up for shortening of the wire by inevitable loss of metal (see col. 2, ll. 56-70; col. 1, ll. 18-22).  It would have been obvious to one of ordinary skill in the art to have modified the insulated wire of Filip to include a helically coiled portion at a distal end of the insulated wire as taught by Hoff in order to lengthen the useful life of the probe. 
Regarding claim 2, Filip discloses an insulated layer (36) disposed between the distal end portion of the insulated wire (38) and the elongated conductive tube (28/30) (fig. 3), wherein the distal end portion is coiled as taught by Hoff (fig. 2 of Hoff) in order to extend the useful life of the probe. Note also that Hoff discloses that insulation (18) may be disposed between the distal coiled portion of the wire (forming the inner electrode) and the elongated conductive tube.
Regarding claim 6, a plurality of plasma arcs are generated across a distal edge of the insulated layer (see col. 6, ll. 6-26 of Filip; exact path of arc is unpredictable and no single pathway is predominate – flashovers are evenly disturbed along the entire tip of the outer electrode).
Regarding claim 12, a distal end of the conductive tube is configured to extend beyond the distal coiled portion of the insulated wire as taught by Hoff (figs. 2, 3), such that the bubbles are generated in a forward direction toward the occlusion (as a result of the conductive tube extending beyond distal coiled portion).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff and in further view of Hakala et al. (US 2014/0039513). Filip in view of Hoff discloses the invention substantially as stated above but does not expressly disclose that the elongated conductive tube is connected to a ground wire. 
Hakala discloses another shock wave device that comprises an inner and outer electrode used to generate a spark and a plurality of cavitation bubbles ([0051]). Hakala discloses that the outer electrode (1006; fig. 10a) may be connected to either a negative channel or a ground channel via wire (1007) (fig. 10a; [0051]). Hakala further discloses that the system may comprise a voltage supply (1001), the voltage supply connected to a proximal end of the ground wire (1007) and a proximal end of the inner electrode (1002) (fig. 10a and 10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art of Filip to connect the elongated conductive tube, which forms the outer electrode, to a ground wire, and to further include a voltage supply .   
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff as applied to claim 2 above and in further view of Adams et al. (Us 2014/0005576; “Adams ‘576”).  Filip in view of Hoff discloses the invention substantially as stated above including an insulated layer (36), but fails to disclose that the insulated layer includes a plurality of holes arranged along a longitudinal axis of the insulated layer. 
Adams ‘576 discloses another device used to treat an occlusion within a body lumen by breaking apart the occlusion via shockwaves. Adams ‘576 discloses a conducting wire (42) that includes a coiled portion at its distal end, the conducting wire covered by an insulated layer disposed between the distal coiled portion and another conducting wire/electrode (fig. 1 or 2; [0051]). The insulated layer includes a plurality of holes (44) arranged along a longitudinal axis of the insulated layer.  Adams ‘576 discloses that each opening forms a shockwave source or electrode, thereby allowing an electrical arc to form between each of the electrodes formed on the inner wire and the counter electrode ([0051]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to further include a plurality of holes arranged along a longitudinal axis of the insulated layer (36) as taught by Adams ‘576 in order to provide multiple electrodes available for plasma arc formation with the conductive tube, thereby providing a stream of pulses across the conductive tube and insulated wire (i.e., outer and inner electrode) to create a stream of shockwaves along the length of the coiled portion ([0053]). 
Regarding claim 7, a plurality of plasma arcs are generated across a hole of the plurality of holes arranged on the insulated layer of the device of Filip as modified in view of Hoff and Adams ‘576 (e.g., voltage is pulsed, thereby producing a plurality of plasma arcs). 
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff as applied to claim 1 above and further in view of Chernenko (US 7,087,061). Filip in view of Hoff discloses the invention substantially as stated above but does not expressly disclose a plurality of tines, a plurality of spikes, or the claimed vibration rate. 
Chernenko discloses another device that is used to treat an occlusion within a body lumen by breaking apart the occlusion via cavitation of fluids. The device comprises an insulated wire (711, insulated by 712; figs. 7a-g) and an elongated conductive tube (713). Chernenko discloses that the impulses configured to ignite a spark between the electrodes are supplied as repeating impulses at a rate of “several tens of Hz” (see claim 2). Chernenko further discloses that the conductive tube has a plurality of tines (714; col. 11, ll. 14-65). These tines are considered configured to prevent the distal end of the conductive tube from perforating the lumen due to their radially inwardly curved configuration (see fig. 7b or 7c). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to provide impulses at a rate within the claimed range (wherein several tens of Hertz is considered to fall within the range of 14 to 800Hz) and to include a plurality of tines at a distal end of the conductive tube as taught by Chernenko since such values for supplying impulses to the electrodes for igniting spark discharge between the electrodes is satisfactory and known in the art according to Chernenko and the tines serve to grasp and contain the concretion at a position near the distal end of the device. Since the voltage impulses are supplied at a rate that falls within in the claimed range, the plurality of cavitation bubbles are configured to generate mechanical vibrations at a vibration rate falling within the claimed range (note: the only description of the claimed rate within the instant application describes a rate of voltage impulses from 14 to 800Hz, and therefore such a voltage impulse rate is understood to produce cavitation bubbles that generate vibration at the same rate). 
Regarding claim 11, the elastic contacts (714) of Filip as modified in view of Chernenko are being considered the claimed “plurality of spikes” for claim 11, since each of the contacts . 
Claims 8, 9, 14, 15, 21, 38-39, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff as applied to claim 1 above and in further view of Gill et al. (US 2006/0184076; “Gill”). Regarding claims 8 and 9, Filip in view of Hoff discloses the invention substantially as stated above in more detail, but does not expressly disclose that the insulated outer sheath includes an inlet for receiving a conductive fluid. 
Gill discloses another device that is used to treat an occlusion within a body lumen by breaking apart the stone via cavitation of fluids. The device includes an outer sheath having an inlet (36; fig. 2b) for receiving conductive fluid (saline), a proximal balloon (32) (i.e. proximal to the distal-most end of the sheath as shown in fig. 2b, and therefore considered a “proximal” balloon) mounted over a length of the outer sheath, and a waste conduit (38) for receiving debris carried by the injected conductive fluid ([0027], [0031]). It would have been obvious to one of ordinary skill in the art to have modified the outer sheath of Filip to include an inlet for receiving a conductive fluid, a proximal balloon mounted over a length of the insulated outer sheath, and a waste conduit for receiving debris carried by the injected conductive fluid as taught by Gill in order to provide a fluid that acts as a medium to transmit energy from the device to the stone, a means of facilitating pooling of the fluid near the distal end of the device, and a path for carrying away small bits of material ([0031]).
Regarding claim 38, Filip in view of Hoff discloses a system for treating an occlusion within a body lumen comprising an insulated outer sheath (50), an elongated conductive tube (28/30), and an insulated wire (38, insulated by 48), the insulated wire having a helically coiled portion at a distal end of the insulated wire as made obvious in view of Hoff, as discussed in more detail above with respect to claim 1. Filip in view of Hoff do not expressly disclose a fluid 
Regarding claim 39, Filip discloses an insulated layer (36) disposed between the distal end portion of the insulated wire and the elongated conductive tube (fig. 3), wherein the distal end portion is coiled as taught by Hoff. Note also that Hoff discloses that insulation (18) may be disposed between the distal coiled portion of the wire (forming the inner electrode) and the elongated conductive tube.
Regarding claim 46, a distal end of the conductive tube is configured to extend beyond the distal coiled portion of the insulated wire as taught by Hoff (figs. 2, 3), such that the bubbles are generated in a forward direction toward the occlusion as a result.
Regarding claim 14, Filip discloses a method for treating an occlusion within a body lumen comprising advancing a treatment device within the lumen to the occlusion (see fig. 1), wherein the treatment device comprises an insulated outer sheath (50), an elongated conductive tube (28/30) mounted within a distal end of the outer sheath, an insulated wire (38) with a distal portion positioned within a distal portion of the elongated conductive tube (figs. 2,3,5), and applying voltage pulses (via voltage source 9) across the insulated wire and 
Filip does not expressly disclose that the insulated wire has a helically coiled portion at a distal end as claimed, and also does not expressly disclose injecting conductive fluid into a proximal end of the outer sheath, the fluid exiting the distal end of the sheath. 
Hoff, like the prior art of Filip, discloses another spark generator comprising two coaxially arranged electrodes. Like the prior art of Flip, the spark generator comprises an inner electrode comprising an insulated wire (15, insulated by filler 18) and an outer electrode comprising a conductive tube (13). Hoff discloses that the insulated wire (15) has a helically coiled portion (16) at the distal end of the insulated wire, wherein the coiled portion has an exposed distal tip (15’) and is positioned within a distal portion of the elongated conductive tube (13). As taught by Hoff, the coiled region (16) prolongs the life of the device by providing “storage” of the wire to make up for shortening of the wire by inevitable loss of metal (see col. 2, ll. 56-70; col. 1, ll. 18-22).  It would have been obvious to one of ordinary skill in the art to have modified the insulated wire of Filip to include a helically coiled portion at a distal end of the insulated wire as taught by Hoff in order to lengthen the useful life of the probe. 
Gill discloses that it is known to inject conductive fluid (saline) into an outer sheath (34) (into proximal end of portion 36 of sheath 34, which Gill calls “source 36 of saline irrigation fluid”) with the conductive fluid exiting a distal end of the outer sheath (see 2a,2b; [0027], [0029]). As would have been obvious to one of ordinary skill in the art, the saline solution is introduced into a proximal end of portion of conduit (36) of the sheath from another source (e.g., syringe/bag/pump, etc.). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to include the step of injecting conductive fluid (saline) into a proximal end of the outer sheath, the conductive fluid exiting the distal end of the outer sheath in order to provide a fluid that acts as a medium to transmit energy from the device to the stone.  
Regarding claim 15, Gill further teaches that the device may comprise a proximal balloon (32) connected to a waste inlet (38) in order to facilitate pooling of the fluid near the distal end of the treatment device and carry away small debris. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to include a proximal balloon connected to a waste inlet, and while generating the cavitation bubbles, receiving debris carried by the injected conductive fluid at the waste inlet as taught by Gill in order to minimize complications that may arise from debris remaining in the body.
Regarding claim 21, the lumen is a ureter.
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff and Gill as applied to claim 14 above and further in view of Adams (US 2015/0320432; “Adams ‘432”). Filip in view of Hoff and Gill disclose the invention substantially as stated above but do not disclose that the cavitation bubbles (produced by the shockwaves) are configured to drill a hole through the occlusion, and also fail to disclose advancing an angioplasty balloon catheter through the drilled hole.
Adams ‘432 discloses that it is also known to use shockwaves produced by a plasma arc passing between two electrodes to treat a chronic total occlusion in a blood vessel (figs. 2-3). Adams ‘432 discloses using an elongated device having a coiled distal portion (32; fig. 5) that produces a plasma arc to drill a hole through a chronic total occlusion in a blood vessel (figs. 2, 3). Adams ‘432 further discloses advancing an angioplasty balloon catheter through the drilled hole to align with the occlusion, and expanding the angioplasty balloon ([0041]; fig. 11a). Adams’ 432 discloses generating one or more shockwaves from inside the balloon along an axis perpendicular to the axis of the catheter ([as understood in view of [0003], which discloses that the shockwaves impinge on vessel wall) to soften or crack calcifications remaining from the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff, Gill, and Adams ‘432 as applied to claim 16 above and further in view of Diamant et al. (US 2011/0208185). Filip in view of Hoff, Gill, and Adams ‘432 discloses the invention substantially as stated above but does not expressly disclose advancing a guidewire through the drilled hole via a center of the coiled portion of the wire and advancing one or more tools over the guidewire. 
Diamant discloses advancing a guidewire (32) through a hole that has been drilled through an occlusion (figs. 2a-3f) via a center of an inner electrode (80) (fig. 4) of a device used to delivery shockwaves to the occlusion ([0145]). Diamant discloses advancing one or more tools over the guidewire to further treat the vessel ([0112]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip/Hoff/Gill/Adams ‘432 to include advancing a guidewire through the drilled hole via a center of the coiled portion of the insulated wire (which forms the inner electrode) and advancing one or more tools over the guidewire in view of the teachings of Diamant in order to provide a path through the occlusion along which a further treatment device is advanced.
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff and Gill as applied to claim 39 above, and in further view of Adams ‘576. Filip in . 
Adams ‘576 discloses another device used to treat an occlusion within a body lumen by breaking apart the occlusion via shockwaves. Adams ‘576 discloses a conducting wire (42) that includes a coiled portion at its distal end, the conducting wire covered by an insulated layer disposed between the distal coiled portion and another conducting wire/electrode ([0051]). The insulated layer includes a plurality of holes (44) arranged along a longitudinal axis of the insulated layer.  Adams ‘576 discloses that each opening forms a shockwave source or electrode, thereby allowing an electrical arc to form between each of the electrodes formed on the inner wire and the counter electrode ([0051]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to further include a plurality of holes arranged along a longitudinal axis of the insulated layer (36) as taught by Adams in order to provide multiple electrodes available for plasma arc formation with the conductive tube, thereby providing a stream of pulses across the conductive tube and insulated wire (i.e., outer and inner electrode) to create a stream of shockwaves along the length of the coiled portion ([0053]). 
Regarding claim 41, a plurality of plasma arcs are generated across a hole of the plurality of holes arranged on the insulated layer (e.g., voltage is pulsed, thereby producing a plurality of plasma arcs). 
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff and Gill as applied to claim 38 above and in further view of Hakala. Filip in view of Hoff and Gill discloses the invention substantially as stated above but does not expressly disclose that the elongated conductive tube is connected to a ground wire. 
Hakala discloses another shock wave device that comprises an inner and outer electrode used to generate a spark and a plurality of cavitation bubbles. Hakala discloses that the outer electrode (1006; fig. 10a) may be connected to either a negative channel or a ground .   
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff, Gill and Hakala as applied to claim 43 above and further in view of Chernenko. Filip in view of Hoff discloses the invention substantially as stated above but does not expressly disclose the claimed vibration rate. 
Chernenko discloses another device that is used to treat an occlusion within a body lumen by breaking apart the occlusion via cavitation of fluids. The device comprises an insulated wire (711, insulated by 712; figs. 7a-g) and an elongated conductive tube (713). Chernenko discloses that the impulses configured to ignite a spark between the electrodes are supplied as repeating impulses at a rate of “several tens of Hz” (see claim 2). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to provide impulses at a rate within the claimed range (wherein several tens of Hertz is considered to fall within the range of 14 to 800Hz) as taught by Chernenko since such values for supplying impulses to the electrodes for igniting spark discharge between the electrodes is known in the art and satisfactory for breaking apart occlusions according to Chernenko. 
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Hoff and Gill as applied to claim 38 above and further in view of Chernenko. Filip in view of Hoff . 
Chernenko discloses another device that is used to treat an occlusion within a body lumen by breaking apart the occlusion via cavitation of fluids. The device comprises an insulated wire (711, insulated by 712) and an elongated conductive tube (713). Chernenko further discloses that the conductive tube has a plurality of tines (714; col. 11, ll. 14-65). These tines are considered configured to prevent the distal end of the conductive tube from perforating the lumen due to their inwardly curved configuration (see fig. 7b or 7c). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Filip to include a plurality of tines at a distal end of the conductive tube as taught by Chernenko since the tines serve to grasp and contain the concretion at a position near the distal end of the device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0097963 to Seddon discloses that it is known in the art that EHL probes comprising a two-contact electrode generate disintegrating energy by creating a small spark at a high temperature that vaporizes a small bubble of water. The bubble expands, like a shock wave, and fragments stone (see par. [0006])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 9/16/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771